Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment, including claims 1-89, filed on 11/17/2020 is acknowledged.
Claims 1-89 have been examined in this office action.
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 62, line 2, “the second set of tube” should be -- the second set of tubes --.
Claim 70, line 4, “or plasma” should be -- and plasma --.
Claim 75, line 3, “the tissue” should be -- the sample --.
Appropriate correction is required.
Objected drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ion extractor located inside the housing that includes a first set of tubes configured to suck in the produced gas-phase ions and neutrals from an inlet of one of the plurality first set of tubes as recited in claim 58; the ion extractor that further includes a second set of tubes configured to provide gas flow as recited in claim 59; the first set of tubes and the second set of tubes are concentric as recited in claim 60; the conductive materials being connected to a voltage or ground as recited in claim 61; the first set of tubes and the second set of tubes that are concentric and provide a sampling inlet with curtain gas as recited in claim 62; and the ion extractor that includes a heated or non-heated capillary inlet, a stacked ring ion guide, or an ion funnel, or a combination of the heated or non-heated capillary inlet, the stacked ring ion guide, and an ion funnel as recited in claim 63 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 50 and 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 50 recites the limitation "the ion source" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 75 recites the limitation "the tissue" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-8 and 19-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (10,460,920) in view of Karancsi et al. (2018/0238776) and Pringle et al. (2018/0103935).
	Smith et al. (10,460,920) discloses, in figs. 1A-21, a mass spectrometer and/or method for analyzing a sample, which includes a flexible or re-configurable ion transfer device 700 having a plurality of electrodes 716 configured to be flexible or flexibly connected to each other, and being flexible to form one or more curvatures (see figs. 1A-14, 19D-21) for transferring produced ions from the sample in an ion input device 704 (an ion source) to an ion receiving device 708 (a mass spectrometer or an ion mobility analyzer), which is a distance away from the sample, for separating the produced ions to provide spectrometric results (see col. 3, lines 5-15, col. 7, lines 43-50); the produced ions 701 which are separated based on ion mobility in the flexible or re-configurable ion transfer device 700 while transferring the produced ions along the ion transfer device 700 (see col. 2, lines 19-24, col. 3, lines 16-17, col. 7, lines 3-26, col. 15, lines 12-16); and a length of the ion transfer device being greater than 10cm, 50cm, 100cm, 150cm, 2 meters, 5 meters, or 10 meters (see col. 8, lines 9-12).
	It is noted that producing gas-phase ions and neutrals from the sample in a proximity of the sample as recited in claim 1; a tissue or a biological sample of a human subject or a non-human animal subject, or a specimen derived from the human subject or the non-human animal subject as recited in claim 2; the sample which is the biological sample and is in vivo or ex vivo tissue as recited in claim 3; determining presence, type, grade, stage, or a combination thereof of a disease in one or more regions 
Using the probe, the hand-held probe or the endoscopic probe to produce the gas-phase ions and neutrals from the sample in a proximity of the sample being between 0.1mm to 50mm, which is a tissue or a biological sample in vivo or ex vivo tissue of a human subject or a non-human animal subject, or a specimen derived from the human subject or the non-human animal subject, determining presence, type, grade, stage, or a combination thereof of a disease, which is one or more cancers, cancer tumors, or tumor margins, in one or more regions of the biological sample based on the spectrometric results, and steering one or more laser beams on a surface of the sample to produce one or 
Determining presence, type, grade, stage, or a combination thereof of a disease performed based on determining one or more biomarkers for the disease in the biological sample is considered to be obvious variation in design, since it is well known in the art that Pringle et al. (2018/0103935) discloses, in figs. 1A-56B, a mass or ion mobility spectrometer for analyzing tissue, which includes determining presence, type, grade, stage, or a combination thereof of a disease performed based on determining one or more biomarkers for the disease in the biological sample (see [0180], [0228], [0230], [0232], [0238], [0509], [0510], [0597]), thus would have been obvious to one skilled in the art to determine presence, type, grade, stage, or a combination thereof of a disease performed based on determining one or more biomarkers for the disease in the biological sample in the Smith et al. (10,460,920) mass spectrometer and/or method for analyzing a tissue and/or biological sample.
Claims 9-18, 24-49, 51-57, 64-69, 71-74, and 76-89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 50, 58-63, 70 and 75 would be allowable if rewritten or amended to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

1) Pringle et al. (2019/0267221) discloses a mass spectrometer using housing probe system for analyzing a sample.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881